DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, 10-12, 14, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonion et al (hereinafter Gonion), U.S. Publication No. 2010/0325398 A1, in view of Zabarski et al (hereinafter Zabarski), U.S. Publication No. 2004/0148320 A1.
	Referring to claims 1 and 11, taking claim 1 as exemplary, Gonion discloses a processor comprising: 
a set of functional units [fig. 2; paragraph 52, “one or more mechanisms for vector processing (i.e., vector execution units)”]: 
a first source register coupled to the set of functional units [paragraphs 58, 60, Vector register file 300 includes a set of vector registers that can hold operand vectors and result vectors; Execution unit 302 retrieves operands from registers in vector register file 300 and executes vector instructions that cause execution unit 302 to perform operations in parallel on some or all of the data elements in the operand vector]; 
a second source register coupled to the set of functional units [paragraphs 58, 60, Vector register file 300 includes a set of vector registers that can hold operand vectors and result vectors; Execution unit 302 retrieves operands from registers in vector register file 300 and executes vector instructions that cause execution unit 302 to perform operations in parallel on some or all of the data elements in the operand vector]; and 
wherein: 
each of the first source register and the second source register includes a set of lanes [paragraph 259, the VectorMax(b,c) instruction obtains the Max value between vectors b and c; these vectors contains data elements and each data element position is equivalent to a lane; e.g. vector b would have eight lanes with data element “8” within one lane, data element “7” within the second lane, data element “6” within the third lane, etc.; this is applicable to both source register vectors b and c]; and 
the processor is configured to: 
receive an instruction [paragraph 258, VectorMax instruction], and 
based on the instruction, cause a functional unit of the set of functional units to: 
compare each lane of the set of lanes of the first source register to a respective lane of the set of lanes of the second source register to determine a maximum value [paragraphs 258-259, see code in paragraph 258 where 

    PNG
    media_image1.png
    74
    172
    media_image1.png
    Greyscale
is performed; the examiner notes that this code snippet compares each lane of vector registers a and b (a.v[x]>b.v[x]; when ++x, the next lane is compared), with the result stored in r; paragraph 259 gives an example however predication is shown in the example. Gonion states in paragraph 382 “’possibly’ receiving a predicate vector. Although the described embodiments can use a predicate vector when generating the result vector, these embodiments do not need to receive a predicate vector in order to generate the result vector (i.e., the predicate vector is optional). In these embodiments, if no predicate vector is received, processor 102 assumes a predicate vector for which each element contains a non-zero value”; going back to paragraph 259, if no predicate is received, p0=1 since processor 102 assumes a predicate vector for which each element contains a non-zero value; hence, in paragraph 259, VectorMax performs a comparison of each lane in vector register b and each lane of vector register c, with the result stored in a; “On Exit” shows the resulting a, however the examiner reminds applicant that this is with predication. If no predicate vector is received, p0=1, which is illustrated by the comparison of 6>2, 5>3, 4, 5>3; 
    PNG
    media_image2.png
    101
    298
    media_image2.png
    Greyscale
; Hence, when no predicate vector is received, a comparison of each lane of the set of lanes of the first source register to a respective lane of the set of lanes of the second source register to determine a maximum value, is performed].
	Gonion does not explicitly disclose a predicate register coupled to the set of functional units; 
the predicate register includes a set of lanes; and 
store, in each lane of the set of lanes of the predicate register, an indication of whether a respective maximum value is associated with the first source register or the second source register.
	However, Zabarski discloses a predicate register coupled to the set of functional units [paragraph 21, “a processor for determining a maximum value of a plurality of values stored in source registers and determining an index value of source register having the maximum value is provided. The processor comprises means for determining a first maximum value of a first value and a second value…means for storing the first maximum value in a first portion of a first destination register…and means for storing a first index value associated with the first maximum value in a first portion of a second destination register; hence the “second destination register” storing the index values is equivalent to “a predicate register”]; 
the predicate register includes a set of lanes [paragraph 73, the example of para 73 discloses two portions for each of source registers rA, rB, and MINDEX, hence each portion of MINDEX is equivalent to a lane; the examiner reminds applicant that the maximum can also be determined and MINDEX would instead hold the index values of the source register with the maximum value (see below)]; and 
store, in each lane of the set of lanes of the predicate register, an indication of whether a respective maximum value is associated with the first source register or the second source register [paragraph 36, exemplary methods for determining the minimum of a plurality of values stored in registers and/or memory and an index associated with the minimum... However, those skilled in the art can implement the present invention to determine the maximum of the plurality of values and the index of the maximum using the guidelines provided herein; paragraph 57, Accordingly, in one embodiment, the present invention provides for a processor instruction, herein referred to as the "Min" instruction", adapted to determine the minimum value of two source registers, store the minimum in a destination register, and store the index of the register having the minimum value in another destination register, herein referred to as the "MINDEX" register; paragraph 73, the example of para 73 discloses two portions for each of source registers rA, rB, and MINDEX, hence each portion of MINDEX is equivalent to a lane; the examiner reminds applicant that the maximum can also be determined and MINDEX would instead hold the index values of the source register with the maximum value]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zabarski in the invention of Gonion, to implement a predicate register coupled to the set of functional units; the predicate register includes a set of lanes; and store, in each lane of the set of lanes of the predicate register, an indication of whether a respective maximum value is associated with the first source register or the second source register, in order to provide a reduced processing effort for determining a maximum of a plurality of values and simultaneous determination of both a maximum value and the index of the maximum [Zabarski, paragraph 24].
	Referring to claims 2 and 12, taking claim 2 as exemplary, the modified Gonion discloses the processor of claim 1 further comprising a destination register that includes a set of lanes, wherein the processor is configured to, based on the instruction, 
cause the functional unit to store, in each lane of the set of lanes of the destination register, a respective maximum value [Gonion, paragraphs 258-259, see code in paragraph 258 where 

    PNG
    media_image1.png
    74
    172
    media_image1.png
    Greyscale
is performed; the examiner notes that this code snippet compares vector registers a and b, with the result stored in r; paragraph 259 gives an example, however predication is shown in the example. Gonion states in paragraph 382 “’possibly’ receiving a predicate vector. Although the described embodiments can use a predicate vector when generating the result vector, these embodiments do not need to receive a predicate vector in order to generate the result vector (i.e., the predicate vector is optional). In these embodiments, if no predicate vector is received, processor 102 assumes a predicate vector for which each element contains a non-zero value”; going back to paragraph 259, if no predicate is received, p0=1 since processor 102 assumes a predicate vector for which each element contains a non-zero value; hence, in paragraph 259, VectorMax performs a comparison of each lane in vector register b and each lane of vector register c, with the result stored in a; “On Exit” shows the resulting a, however the examiner reminds applicant that this is with predication. If no predicate vector is received, p0=1, which is illustrated by the comparison of 6>2, 5>3, 4, 5>3;
 
    PNG
    media_image2.png
    101
    298
    media_image2.png
    Greyscale
; Hence, when no predicate vector is received, a comparison of each lane of the set of lanes of the first source register to a respective lane of the set of lanes of the second source register to determine a maximum value, is performed].
Referring to claims 4 and 14, taking claim 4 as exemplary, the modified Gonion discloses the processor of claim 2, wherein the destination register and the second source register are the same [Gonion, paragraphs 341, “Note that RunningMax1P uses the destination register as one of its inputs”].
Referring to claims 7 and 17, taking claim 7 as exemplary, the modified Gonion discloses the processor of claim 1, wherein the comparison of each lane of the set of lanes of the first source register to the respective lane of the set of lanes of the second source register is a signed comparison [Gonion, paragraph 215, signed-integer data type].
Referring to claims 8 and 18, taking claim 8 as exemplary, the modified Gonion discloses the processor of claim 1, wherein the comparison of each lane of the set of lanes of the first source register to the respective lane of the set of lanes of the second source register is an unsigned comparison [Gonion, paragraph 362, reading a vector of data; data can be “signed or unsigned data”].
Referring to claims 10 and 20, taking claim 10 as exemplary, the modified Gonion discloses the processor of claim 1, wherein each of the first source register and the second source register has a width of 512 bits [Gonion, paragraph 62, assuming an embodiment where the vector is 512 bits in length].
Claims 3, 5, 6, 9, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonion, in view of Zabarski, as applied to claims 2 and 12 above, and further in view of Anderson et al (hereinafter Anderson), U.S. Publication No. 2017/0115989 A1.
Referring to claims 3 and 13, taking claim 3 as exemplary, the modified Gonion does not explicitly disclose the processor of claim 2, wherein the instruction includes a first field that specifies the first source register, a second field that specifies the second source register, a third field that specifies the predicate register, and a fourth field that specifies the destination register.
However, Anderson discloses wherein the instruction includes a first field that specifies the first source register, a second field that specifies the second source register, a third field that specifies the predicate register, and a fourth field that specifies the destination register [fig. 13, src1, src2, creg, dst].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Anderson in the invention of the modified Gonion, to implement wherein the instruction includes a first field that specifies the first source register, a second field that specifies the second source register, a third field that specifies the predicate register, and a fourth field that specifies the destination register, in order to provide easy decoder alignment and simple construction of each decoder [Anderson, paragraph 75].
Referring to claims 5 and 15, taking claim 5 as exemplary, the modified Gonion discloses the processor of claim 1, wherein:
the set of functional units includes a plurality of functional units [Gonion, fig. 2; paragraph 52, “one or more mechanisms for vector processing (i.e., vector execution units)”] each configured to:
compare each lane of the set of lanes of the first source register to the respective lane of the set of lanes of the second source register to determine the maximum value [Gonion, paragraphs 258-259, see code in paragraph 258 where 

    PNG
    media_image1.png
    74
    172
    media_image1.png
    Greyscale
is performed; the examiner notes that this code snippet compares vector registers a and b (a.v[x]>b.v[x]; when ++x, the next lane is compared)], and
store, in each lane of the set of lanes of the predicate register, the indication of whether the respective maximum value is associated with the first source register or the second source register [Zabarski, paragraph 36, exemplary methods for determining the minimum of a plurality of values stored in registers and/or memory and an index associated with the minimum... However, those skilled in the art can implement the present invention to determine the maximum of the plurality of values and the index of the maximum using the guidelines provided herein; paragraph 57, Accordingly, in one embodiment, the present invention provides for a processor instruction, herein referred to as the "Min" instruction", adapted to determine the minimum value of two source registers, store the minimum in a destination register, and store the index of the register having the minimum value in another destination register, herein referred to as the "MINDEX" register; paragraph 73, the example of para 73 discloses two portions for each of source registers rA, rB, and MINDEX, hence each portion of MINDEX is equivalent to a lane; the examiner reminds applicant that the maximum can also be determined and MINDEX would instead hold the index values of the source register with the maximum value].
	The modified Gonion does not explicitly disclose the instruction includes a field that specifies the functional unit from among the plurality of functional units.
	However, Anderson discloses the instruction includes a field that specifies the functional unit from among the plurality of functional units [paragraph 91, field 1306 “specifies the type of instruction and designates appropriate instruction options. This includes unambiguous designation of the functional unit used”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Anderson in the invention of the modified Gonion, to implement the instruction includes a field that specifies the functional unit from among the plurality of functional units, in order to provide easy decoder alignment and simple construction of each decoder [Anderson, paragraph 75].
Referring to claims 6 and 16, taking claim 6 as exemplary, the modified Gonion does not explicitly disclose the processor of claim 1, wherein:
the set of functional units are arranged in a scalar datapath and a vector datapath; and
the instruction includes a field that specifies whether to execute the instruction using the scalar datapath or the vector datapath.
However, Anderson discloses wherein:
the set of functional units are arranged in a scalar datapath and a vector datapath [paragraph 93]; and
the instruction includes a field that specifies whether to execute the instruction using the scalar datapath or the vector datapath [paragraph 93, s bit 1307].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Anderson in the invention of the modified Gonion, to implement the set of functional units are arranged in a scalar datapath and a vector datapath; and the instruction includes a field that specifies whether to execute the instruction using the scalar datapath or the vector datapath, in order to provide easy decoder alignment and simple construction of each decoder [Anderson, paragraph 75].
Referring to claims 9 and 19, taking claim 9 as exemplary, the modified Gonion does not explicitly disclose the processor of claim 1, wherein the instruction includes a field that specifies whether the instruction is permitted to be performed in parallel with another instruction.
However, Anderson discloses wherein the instruction includes a field that specifies whether the instruction is permitted to be performed in parallel with another instruction [paragraph 76].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Anderson in the invention of the modified Gonion, to implement wherein the instruction includes a field that specifies whether the instruction is permitted to be performed in parallel with another instruction, in order to provide easy decoder alignment and simple construction of each decoder [Anderson, paragraph 75].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Frank et al, U.S. Publication No. 2013/0086328 A1, discloses instruction format shown in 446 with dreg (destination), two operands/sources specified by addop and osize fields (s1reg, s2reg), and predicate field [paragraphs 446-449].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425. The examiner can normally be reached Mon-Thurs 8 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farley Abad/Primary Examiner, Art Unit 2181